ACCEPTED
                                                                                           03-14-00605-CR
                                                                                                   7827983
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     11/13/2015 3:59:52 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-14-00605-CR

                                   IN THE                                FILED IN
                          THIRD COURT OF APPEALS                  3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
                                  OF TEXAS                        11/13/2015 3:59:52 PM
                               AUSTIN, TEXAS                          JEFFREY D. KYLE
                       _______________________________                     Clerk


                              Howard Thomas Douglas,
                                  APPELLANT

                                         VS.

                         THE STATE OF TEXAS,
                               APPELLEE
          ___________________________________________________

                NOTICE OF APPEARANCE BY COUNSEL
          ___________________________________________________


TO THE HONORABLE COURT OF APPEALS
      Comes now, J. (Jason) Edward Niehaus (SBN 24074812), and pursuant to
Texas Rule of Procedure 6.1(c), files this Notice of Appearance as substitute counsel
for Mr. Craig Price.
       “[N]ew lead counsel may be designated by filing a notice stating that attorney's
name, mailing address, telephone number, fax number, if any, email address, and State
Bar of Texas identification number. If a new lead counsel is being designated, both
the new attorney and either the party or the former lead counsel must sign the
notice.” Tex.R.App.P. 6.1(c)
Counsel may be contacted using any of the following means:
      US Mail: 207 W. Hickory St. Suite 309, Denton, Texas 76201
      Telephone: (940) 600-1295 ext701 (direct line)
      Telephone: (940) 600-1295 ext711
      Telephone: (713) 825-5176 (cellular)
      Email: Jason@BNDlegal.com
      Facsimile: (888) 314-7695


                                                   Respectfully submitted,
                                                   /s/ J. Edward Niehaus
                                                 J. Edward Niehaus
                                                 SBN 24074812
                                          BODKIN NIEHAUS DICKSON, PLLC
                                           207 W. HICKORY ST. SUITE 309
                                           DENTON, TX 76201
                                           TEL. (940) 600-1295
                                           FAX. (888) 314-7695
                                           JASON@BNDLEGAL.COM

     Pursuant to Rule 6.1(c), the above is approved and agreed by original counsel,
whose signature appears below.
                                                                     /s/Craig Price
                                                                        Craig Price
                         CERTIFICATE OF SERVICE
This is to ce1iify that on November 13, 2015, a true and correct copy of the above
and foregoing document was served on the Travis County District Attorney
Rosemary Lehmberg, via email to Lisa.Stewmi@traviscountytx.gov.
                                                   /s/ J. Edward Niehaus
                                                                 J. Edward Niehaus